DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-10 in the reply filed on October 27, 2021 is acknowledged.  The traversal is on the ground(s) that the action has failed to list all of the common technical features between the groups.  Specifically, applicant argues that each group includes the common technical feature of “varying the optical power of the first active arrangement and the second active arrangement in accordance with a pre-determined adjustment” and that this time-based optical power adjustment is never disclosed in cited reference Blum. However, this is not found persuasive for the following reasons. There is nothing within the Group II claims directed to time-based adjustments. Group II claims are directing to varying the optical power in accordance with a pre-determined adjustment. The examiner recites “the first active lens and the second active lens being adjusted based on a pre-determined adjustment” as a common technical feature. Blum teaches of pre-setting the required convergence and accommodation of the lenses so that the lenses are ready for use by the wearer. The presetting of the convergence and accommodation of the lenses as taught by Blum teaches of varying the first active lens and the second active lens based on a “pre-determined adjustment” i.e. presetting the convergence and accommodation of the lenses. As such, Blum teaches that the shared technical feature is not a special technical feature as defined in the MPEP. For this reasoning alone, the Restriction of August 24, 2021 is therefore proper. 

The requirement is still deemed proper and is therefore made FINAL.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 2, 5 and 7 are objected to because of the following informalities:  
1. With respect to claim 2, line 2, the claimed “comprises a sequence of and time allocated to vary the optical power” should be corrected to “comprises a sequence and time allocated to vary the optical power” i.e. that it comprises a “sequence to vary the optical power” and comprises a time allocated to vary the optical power. 

3. Claim 7, line 2, “pair of lens” should be corrected to “pair of lenses” to be grammatically correct; and
4. Claim 7, line 4, “pair of lens” should be corrected to “pair of lenses” to be grammatically correct. 
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 5-7 and 9 (and their respective dependent claims, if any) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claims 5-7, the claimed “the active lens arrangement” is vague and indefinite. Specifically, claim 1, from which these claims depend, is claiming a “first active lens arrangement” and a “second active lens arrangement”. As such it is not clear if applicant means the first active lens arrangement, the second active lens arrangement, one of the first or second active lens arrangements, or at least one of the first and second active lens arrangement or if some other meaning is intended. As such, the intended meaning is not clear rendering the claim vague and indefinite. For purposes of examination, the assumed meanings are “wherein at least one of the first active lens arrangement and the second active lens arrangement comprises…”.  
at least one input comprising at least one or more parameters associated with wearer data to define the pre-determined adjustment, wherein the one or more parameters comprises: a start time…or any combination thereof”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silver publication number 2015/0219929.
With respect to claim 1, Silver discloses the limitations therein including the following: an optical article (figs 1a, 1b, abstract); comprising a frame (figs 1a, 1b); a first active lens arrangement coupled to the frame (figs 1a, 1b, abstract, paragraphs 0029-0043, 0055, 0076, variable focus lens “104c” as the “first active lens arrangement”); a second active lens arrangement coupled to the frame (figs 1a, 1b, abstract, paragraphs 0029-0043, 0055, 0076, variable focus lens “106c” as the “second active lens arrangement”); the first active lens arrangement and the second active lens arrangement lined up abreast with respect to each other (figs 1a, 1b, paragraph 0076, lenses “104c” and “10c” as lined up abreast with respect to each other); a time based optical power adjustment  (paragraphs 0042-0043, 0047, 0080, 0108). Specifically, Silver discloses that the variable power of the lenses can be set to provide patterned changes with time such as the disclosed sinusoidal sweeping in an out of focus. Silver further discloses that the sweeping can be set to vary the time and diopter changes such as the disclosed changing at a rate of one diopter per second (paragraphs 0047, 0108) i.e. a “time based optical power adjustment”. Silver further discloses the time based optical power adjustment coupled to the first and second active lens arrangements (figs 1a, 1b, abstract, paragraphs 0029-0043, 0047, 0055, 0076, 0080, 0108); the time based optical power adjustment mechanism is configured to vary the 
With respect to claim 2, Silver further discloses the predetermined adjustment comprising a sequence to vary the optical power of the first and second lens arrangement (paragraphs 0042-0043, 0047, 0080, 0108, i.e. a “sinusoidal adjustment” or “changing at one diopter per second”); the predetermined adjustment comprising a time allocated to vary the optical power of the first and second lens arrangement (paragraphs 0042-0043, 0047, 0080, 0088, 0108, such as the “changing at one diopter per second” or setting of periodic time cycles). 
 With respect to claim 3, applicant is claiming a product claim i.e. an “optical article” and not a method claim. The claimed “sequence of alternating between the first and second active lens arrangements” merely goes to the intended use of the optical article. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Specifically, Silver further discloses that both the first and second active lenses can be individually programmed and that the programming can provide alternating changes between the left and right side albeit alternative changes of shuttering and not necessarily alternating changes of optical power (paragraphs 0028-0043, 0079-0080, 0120). As such, the optical article of Silver is structured to be capable of providing the alternating sequence of optical power changes as claimed and 
With respect to claim 4, Silver further discloses the time-based power adjustment mechanism comprising a drive module to interact with the first and second active lens arrangements for adjusting the optical power (paragraph 0080); a timer module coupled to the drive module configured to activate the drive module based on a predetermined adjustment (paragraphs 0042-0043, 0047, 0108 i.e. providing symmetrical sinusoidal changes and/or the disclosed one diopter per second and therefore the device of Silver must inherently comprise a time module). 
With respect to claim 5, Silver discloses the active lens arrangement comprising an electro-active lens or a pair of lenses configured to glide across one another (paragraph 0055 disclosing that the varifocal lens can be, among other things, an electro-active lens or an Alvarez lens). 
With respect to claim 6, Silver discloses the active lens arrangement comprising an electro-active lens (paragraph 0055); and a drive module comprising a voltage generator configured to transmit a voltage to the electro-active lens (paragraphs 0055, 0121 and regardless an electro-active lens would inherently require a drive module comprising a voltage generator configured to transmit a voltage to the electro-active lens). 
With respect to claim 7, Silver further discloses the active lens arrangement comprising a pair of lenses configured to glide across one another (paragraph 0055 i.e. the disclosed Alvarez lens); comprising an actuating mechanism to move the pair of 
With respect to claim 8, Silver further discloses the time based adjustment comprising a connection port connectable to an input device for a user input of the predetermined adjustment (paragraph 0028, 0079-0080). 
With respect to claim 9, Silver further discloses the time-based adjustment configured to receive inputs (paragraph 0028, 0079-0080) comprising at least one input comprising at least one or more parameters associated with wearer data to define the pre-determined adjustment, wherein the one or more parameters comprises a preset optical power (paragraphs 0042-0047) and/or an adjustment optical power (paragraphs 0042-0047) to name just two of the listed parameters. 
With respect to claim 10, Silver further discloses the time-based adjustment configured to receive inputs (paragraph 0028, 0079-0080); to provide the predetermined adjustment to the optical article such that the time-based optical power adjustment mechanism varies the optical power of the first active lens arrangement and the second active lens arrangement based on the predetermined adjustment (paragraphs 0029-0043, 0047, 0080, 0108).
Examiner’s Comments
	For applicant’s information, with respect to claim 3, even if the claim was directed to a method and not to an optical article, it is the examiner’s contention that Silver would 
have made obvious the claimed alternating adjusting of the optical power based upon what is disclosed in Silver. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337. The examiner can normally be reached Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        November 20, 2021